Title: From Elbridge Gerry to Abigail Smith Adams, 3 September 1801
From: Gerry, Elbridge
To: Adams, Abigail Smith



My dear Madam
Cambridge 3d Sepr 1801

In our absence from home, you was so obliging as to address a line to Mrs Gerry, which she has desired me to acknowledge, & to inform you, that in leiu of the first volume of Wraxall, that of Volneys travels was by mistake enclosed to her. this is sent to Mr Smiths, & if the volume of Wraxall should be sent there, or at Mrs Catharine Davis’ in tremont Street, I will order my servant to call for it.
please to present our best respects to the President, accept them yourself, & be assured I remain dear Madam With the highest esteem your friend, & / very huml SertE. Gerryat N. York we had the pleasure of frequently seeing Col & Mrs Smith: whose absence the day before we left it prevented our receiving their orders for their friends here.
